"sexual nature" but did not allow the State to discuss the details of the
text messages. Milton objected, arguing that he would be unfairly
prejudiced because the jury would be left to speculate about the contents
of the text messages and how they were related to the charged crimes. At
trial the victim's mother testified that Milton's cousin showed her "text
messages that were sexual in nature which brought me concern for [my
child]" and were "disturbing." The State also elicited testimony from the
cousin who testified that the text messages did not involve the victim but
were "sexual" and upsetting or disturbing. A police officer testified that
Milton's cousin also showed her the text messages out of concern for the
child victim.
            Although Milton's text messages may have had some tendency
to aid the jury in understanding why the victim's mother spoke with her
daughter about whether she had been inappropriately touched by Milton,
see NRS 48.015 (defining relevant evidence), the vague references to
disturbing text messages of a sexual nature unnecessarily allowed the jury
to speculate that Milton was sending text messages to his cousin about
committing lewd acts with other six-year-old girls or other bad acts of a
sexual nature. We conclude that the probative value of the text message
testimony was substantially outweighed by the danger of unfair prejudice
or misleading the jury and the district court abused its discretion by
allowing the witnesses to describe the text messages as "sexual in nature"
and "disturbing." See NRS 48.035(1).
                But, we also conclude that the error was harmless and did not
deny Milton a fair trial because there was overwhelming evidence of
Milton's guilt. See NRS 178.598; Valdez v. State, 124 Nev. 1172, 1189, 196
P.3d 465, 476 (2008); Dowling v. United States, 493 U.S. 342, 352 (1990)



                                        2
(explaining that "the category of infractions that violate 'fundamental
fairness" is very narrow). The six-year-old victim testified that Milton
touched her vaginal area and her testimony was corroborated by a
detective, her mother, and her cousin. Furthermore, Milton told
detectives that touching the victim's vaginal area was "arousing," "a little
turn on thing," "a little fetish kinda thing," and a turn on for him.
Accordingly, we
            ORDER the judgment of conviction AFFIRMED.




                                                 -ee4-7Z‘          J.
                                   Hardesty



                                   Parraguirre



                                   Cherry
                                         CkSZA       I             J.



cc: Hon. James M. Bixler, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     3